DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201741010954
Country, filed on 3/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ibiary (US 6323619).

Regarding to claim 1, El-Ibiary discloses a condition monitoring device (abstract) for monitoring a condition of an electrical machine, the condition monitoring device (abstract discloses a sensor device operative to sense the characteristic of the dynamic member and to generate a first signal in response to the sensed characteristic) comprising: 
a housing (fig. 1[38]) affixed on a frame of the electrical machine (fig. 1[38]) shows 38 as in a form of a housing attached to the housing 14 of the motor); 
one or more sensors (fig. 5-7 show sensor 26 or 126) for measuring one or more parameters of the electrical machine, the one or more sensors housed within the housing of the electrical machine (col. 3 lines 54-56); 
one or more magnetic coils (fig. 3 and 6 show coil 50 or 150) electrically connected to an electrical energy storage unit located in the housing (fig. 5 shows coils 50 or 150 connected to the battery 64 located in another housing 32 or 132), the one or more magnetic coils located within a cavity in the stator core thorough a aperture in the frame of the electrical machine (fig. 2 shows the sensor with coil 50 located within the stator through aperture); 
wherein the magnetic coils form an inductive circuit with one or more windings of the electrical machine (It would has necessitated that sensor 26 or 126 is a magnetic sensor which is detect the magnetic field change as the motor rotate), for supplying current to the electrical energy storage unit (abstract and fig. 6 shows the sensor 126 with wire 130 for the battery 64).
El-Ibiary discloses the battery located in housing 32 while the sensor locates in 38. El-Ibiary does not disclose the energy storage unit located in the same housing.
However at the time before the effective filing date, it would has been obvious to a POSITA to have a sensor and its evaluation circuit which include a battery in the same or separate housings as a matter of design choice without unexpected result which is detecting the speed of the motor.

Regarding to claim 3, El-Ibiary discloses the condition monitoring device of claim 1, wherein the housing comprises a screw bolt having an external thread capable of coupling with an internal thread located within the cavity of the stator core, for locking the stator core with the frame of the electrical machine and for affixing the condition monitoring device on the electrical machine (fig. 2 shows sensor as a screw threaded into the stator and a locking nut 28).

Regarding to claim 4, El-Ibiary discloses the condition monitoring device of claim 1, wherein the condition monitoring device further comprises one or more processors configured to receive measurements from the one or more sensors and determine the condition of the electrical machine, and a network interface configured to communicate with a server; wherein the at least one of the one or more sensors, one or more processors and the network interface is powered by the electrical energy storage unit (fig. 5).

Regarding to claim 6, El-Ibiary discloses the condition monitoring device of claim 3, wherein the screw bolt includes a hollow chamber for containing the one or more magnetic coils (fig. 5-6).

Regarding to claim 7, El-Ibiary discloses the condition monitoring device of claim 3, wherein the one or more sensors includes a temperature sensor, housed with a hollow chamber in the screw bolt, configured to measure temperature within the electrical machine (col. 1 lines 5-10, claim 5 and 33 discloses measured temperature, thus there is a temperature within thin 126).

Allowable Subject Matter
Claim 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior arts of record , alone or in combination, do not fairly teach or suggest “wherein an axis of symmetry of a first magnetic coil from the one or more magnetic coils, is parallel to a first axis, and an axis of symmetry of a second magnetic coil from the one or more magnetic coils, is perpendicular to the first axis, wherein the first axis is parallel to the rotational axis of the electrical machine” including all of the limitations of the base claim and any intervening claims.

Claim 5 is objected for dependent upon claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jones US 4082968 discloses a speed detector with coil 42 penetrated into the stator to detect the magnetic flux from the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SON T LE/           Primary Examiner, Art Unit 2863